       Case 5:20-cv-00965-TJM-DJS Document 20 Filed 08/11/21 Page 1 of 2




                                United States District Court
                               Northern District of New York
____________________________________
MATTHEW BRENT MCDOUGAL,                   )       Case 5:20-cv-00965-TJM-DJS
                                          )
               Plaintiff,                 )      Thomas J. McAvoy
                                          )       United States District Judge
v.                                        )
                                          )       Daniel J. Stewart
KILOLO KIJAKAZI, 1                        )       United States Magistrate Judge
Acting Commissioner of the                )
Social Security Administration            )       Stipulation – Document Filed Electronically
                                          )
               Defendant.                 )       August 10, 2021

                                Parties’ Stipulation for Remand

       The parties stipulate that the Commissioner’s final decision be reversed and that this action

be remanded to the Commissioner for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g). Upon remand, Plaintiff will be given the opportunity for a de

novo hearing and a new decision will be issued. The parties consent to the entry of judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.


Respectfully Submitted,

Kilolo Kijakazi,                                     Matthew Brent Mcdougal,
By Her Attorneys                                     By His Attorney

Antoinette T. Bacon,
Acting United States Attorney

/s/ Jessica Richards                                 /s/ Howard D. Olinsky 2
Jessica Richards                                     Howard D. Olinsky
Special Assistant United States Attorney             Olinsky Law Group


1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
2
  Signed by Jessica Richards with permission via email on August 9, 2021.
      Case 5:20-cv-00965-TJM-DJS Document 20 Filed 08/11/21 Page 2 of 2




N.D.N.Y. Bar Roll No. 700996             Bar Number 102297
Social Security Administration           250 South Clinton St.
Office of the General Counsel            Suite 210
J.F.K. Federal Building, Room 625        Syracuse, NY 13202
Boston, MA 02203                         (315) 701-5780
(617) 565-1833                           holinsky@windisability.com
jessica.richards@ssa.gov



IT IS SO ORDERED.
DATED: August 11, 2021
